Name: Commission Directive 2002/40/EC of 8 May 2002 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric ovens (Text with EEA relevance)
 Type: Directive
 Subject Matter: electronics and electrical engineering;  consumption;  marketing;  energy policy
 Date Published: 2002-05-15

 Avis juridique important|32002L0040Commission Directive 2002/40/EC of 8 May 2002 implementing Council Directive 92/75/EEC with regard to energy labelling of household electric ovens (Text with EEA relevance) Official Journal L 128 , 15/05/2002 P. 0045 - 0056Commission Directive 2002/40/ECof 8 May 2002implementing Council Directive 92/75/EEC with regard to energy labelling of household electric ovens(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources of household appliances(1), and in particular Article 9 thereof,Whereas:(1) Directive 92/75/EEC requires the Commission to adopt implementing Directives in respect of various household appliances including electric ovens.(2) Electricity use by electric ovens accounts for a significant part of total Community household energy demand. The scope for a reduction of energy use by these appliances is substantial.(3) Harmonised standards are technical specifications adopted by the European standardisation bodies, as listed in Annex I to Directive 98/34/EC of the European Parliament and of the Council of 22 June 1998 laying down a procedure for the provision of information in the field of technical standards and regulations and of rules on Information Society services(2), as amended by Directive 98/48/EC(3).(4) Information concerning noise emissions should be given where required by Member States pursuant to Council Directive 86/594/EEC of 1 December 1986 on airborne noise emitted by household appliances(4).(5) Council Directive 79/531/EEC of 14 May 1979 applying to electric ovens Directive 79/530/EEC on the indication by labelling of the energy consumption of household appliances(5), as last amended by the Act of Accession of Austria, Finland and Sweden, should be repealed as from the date on which this Directive becomes applicable.(6) The measures provided for in this Directive are in accordance with the opinion of the committee set up under Article 10 of Directive 92/75/EEC,HAS ADOPTED THIS DIRECTIVE:Article 11. This Directive shall apply to electric mains operated household electric ovens including ovens being part of larger appliances.2. This Directive shall not apply to the following ovens:(a) ovens that can also use other energy sources;(b) ovens which do not fall within the scope of the harmonised standards referred to in Article 2;(c) portable ovens, being appliances other than fixed appliances, having a mass of less than 18 kg, provided they are not designed for built-in installations.3. The energy consumption of the steam functions, other than the hot steam function, are not covered by this Directive.Article 21. The information required by this Directive shall be obtained by means of measurements made in accordance with harmonised standards adopted by the European Committee for Electrotechnical Standardisation (Cenelec) under mandate from the Commission in accordance with Directive 98/34/EC, the reference numbers of which have been published in the Official Journal of the European Communities and for which Member States have published the reference numbers of the national standards transposing those harmonised standards.The provisions of Annexes I, II and III to this Directive requiring the giving of information relating to noise shall apply only where that information is required by Member States under Article 3 of Directive 86/594/EEC. This information shall be measured in accordance with that Directive.2. In this Directive expressions used have the same meaning as in Directive 92/75/EEC.Article 31. The technical documentation referred to in Article 2(3) of Directive 92/75/EEC shall include:(a) the name and address of the supplier;(b) a general description of the model, sufficient for it to be unequivocally and easily identified;(c) information, including drawings as relevant, on the main design features of the model and in particular items which appreciably affect its energy consumption;(d) reports of relevant measurement tests carried out under the test procedures of the harmonised standards referred to in Article 2(1);(e) operating instructions, if any.2. The label referred to in Article 2(1) of Directive 92/75/EEC shall be as specified in Annex I to this Directive.The label shall be placed on the door of the appliance, in such a way as to be clearly visible and not obscured. For multi-cavity ovens, each cavity shall have its own label, except a cavity which does not fall within the scope of the harmonised standards referred to in Article 2.3. The content and format of the fiche referred to in Article 2(1) of Directive 92/75/EEC shall be as specified in Annex II to this Directive.4. Where the appliances are offered for sale, hire, or hire purchase by way of a printed or written communication or by other means whereby the potential customer cannot be expected to see the appliance displayed, such as a written offer, a mail order catalogue, advertisements on the Internet or other electronic media, that communication shall include all the information specified in Annex III.This requirement shall also apply in respect of offers for built-in ovens for integrated kitchens.5. The energy efficiency class of each cavity of an oven shall be determined in accordance with Annex IV.6. The appropriate terms to be used on the label and the fiche as referred to in Article 2(1) of Directive 92/75/EEC shall be selected from the table set out in Annex V to this Directive.Article 4Member States shall permit, until 30 June 2003, the placing on the market, the marketing and/or the display of products and the distribution of communications referred to in Article 3(4) which do not conform to this Directive.Article 51. Member States shall adopt and publish, by 31 December 2002, the provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply those provisions with effect from 1 January 2003.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive.Article 6Directive 79/531/EEC is repealed with effect from 1 January 2003.Article 7This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 8This Directive is addressed to the Member States.Done at Brussels, 8 May 2002.For the CommissionLoyola De PalacioVice-President(1) OJ L 297, 13.10.1992, p. 16.(2) OJ L 204, 21.7.1998, p. 37.(3) OJ L 217, 5.8.1998, p. 18.(4) OJ L 344, 6.12.1986, p. 24.(5) OJ L 145, 13.6.1979, p. 7.ANNEX ILABELLabel design1. The label shall be the relevant language version chosen from the following illustrations:>PIC FILE= "L_2002128EN.004801.TIF">2. The following notes define the information to be included:NoteI. Supplier's name or trade mark.II. Supplier's model identifier.III. The energy efficiency class of the cavity(ies) of the model determined in accordance with Annex IV. The head of the arrow containing the indicator letter shall be placed at the same level as the head of the relevant class arrow.The height of the arrow containing the indicator letter shall not be less than - and not more than twice - the height of the classes arrows.IV. Without prejudice to any requirements under the Community eco-label scheme, where a model has been granted a "European Union eco-label" under Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme(1), a copy of the eco-label may be added here.V. Energy consumption in kWh for the heating function(s) (conventional and/or the forced air convection) (of appliances) based on standard load determined in accordance with the test procedures of the harmonised standards referred to in Article 2.VI. Usable volume of the cavity in litres, determined in accordance with the harmonised standards referred to in Article 2.VII. The size of appliance determined as follows:>TABLE>This indicator arrow shall be placed at the same level as the relevant size.VIII. Where applicable, noise measured during the function determining the energy efficiency, determined in accordance with Directive 86/594/EEC(2).NB:The equivalent terms in other languages to those given above are set out in Annex V.Printing3. The following defines certain aspects of the label:Colours used:CMYK - cyan, magenta, yellow, black.Ex. 07X0: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black.ArrowsA X0X0B 70X0C 30X0D 00X0E 03X0F 07X0G 0XX0Outline colour: X070The background colour of the energy efficiency class indicator arrow is black.All text is in black. The background is white.>PIC FILE= "L_2002128EN.005001.TIF">(1) OJ L 237, 21.9.2000, p. 1.(2) The relevant standards are EN 60704 -2-10 (noise measurement) and EN 60704-3 (verification).ANNEX IIFICHEThe fiche shall contain the following information. The information may be given in the form of a table covering a number of models supplied by the same supplier, in which case it shall be given in the order specified, or given close to the description of the appliance:1. supplier's trade mark;2. supplier's model identifier;3. the energy efficiency class of the cavity(ies) of the model determined in accordance with Annex IV. Expressed as "Energy efficiency class on a scale of A (more efficient) to G (less efficient)". Where this information is provided in a table this may be expressed by other means provided it is clear that the scale is from A (more efficient) to G (less efficient). The indication of the heating function in which the energy efficiency class is determined;4. where the information is provided in a table, and where some of the appliances listed in the table have been granted a "European Union eco-label" under Regulation (EC) No 1980/2000, this information may be included here. In this case the row heading shall state "European Union eco-label", and the entry shall consist of a copy of the eco-label mark. This provision is without prejudice to any requirements under the Community eco-label scheme;5. energy consumption in kWh for the heating function(s), (conventional and/or forced air convection and/or hot steam) (of appliances) based on standard load determined in accordance with the test procedures of the harmonised standards referred to in Article 2;6. usable volume of the cavity in litres, determined in accordance with the harmonised standards referred to in Article 2;7.>TABLE>This indicator arrow shall be placed at the same level as the relevant size;8. time taken to "cook" standard load determined in accordance with the test procedures of the harmonised standards referred to in Article 2;9. where applicable, noise measured during the function determining the energy efficiency, determined in accordance with Directive 86/594/EEC(1);10. the declaration of the power consumption when no heating function is performed and the oven is in the lowest power consuming mode as soon as a suitable harmonised standard for stand-by-losses becomes available;11. the area of the largest baking sheet expressed in cm2 and determined as "surface area" according to the harmonised standard referred to in Article 2.If a copy of the label, either in colour or black and white is included in the fiche, then only the further information needs to be added.NB:The equivalent terms in other languages to those given above are set out in Annex V.(1) The relevant standards are EN 60704-2-10 (noise measurement) and EN 60704-3 (verification).ANNEX IIIMAIL ORDER AND OTHER DISTANCE SELLINGMail order catalogues, communications, written offers, advertisements on the Internet or on other electronic media referred to in Article 3(4), including offers for built-in ovens for integrated kitchens, shall contain the following information, given in the order specified:>TABLE>Where other information contained in the fiche is provided, it shall be in the form defined in Annex II and shall be included in the above table in the order required for the fiche.NB:The equivalent terms in other languages to those given above are set out in Annex V.ANNEX IVENERGY EFFICIENCY CLASSThe energy efficiency class of a cavity shall be determined as follows:Table 1 - Small volume cavities>TABLE>Table 2 - Medium volume cavities>TABLE>Table 3 - Large volume cavities>TABLE>ANNEX VTERMS TO BE USED IN LABEL AND FICHE>TABLE>